SUMMARY ORDER
Defendant-appellant Marco Fidel Castellar appeals from (1) a judgment of conviction in the District Court of making false claims to the Internal Revenue Service in violation of 18 U.S.C. § 287 and obstruction of justice in violation of 18 U.S.C. § 1512(c)(1); and (2) an order of the District Court dismissing his motion to reduce his sentence pursuant to Federal Rule of Criminal Procedure 35. Following a bench trial, defendant-appellant was sentenced principally to a term of fifty-one months’ imprisonment and ordered to pay restitution in the amount of $10,514. On appeal, defendant-appellant argues that he was denied a fair trial as a result of the District Court’s repeated “interference with the questioning of the witnesses and the presentation of the evidence” during the bench trial and that the District Court *774erred in finding that the intended loss attributable to the offense was $200,000. We assume the parties’ familiarity with the facts and procedural history of the case.
Where there is no objection by the defendant at trial, we review the District Court’s allegedly improper questioning of witnesses under the plain error standard. United States v. Filani, 74 F.3d 378, 383 (2d Cir.1996). Because counsel failed to object at trial, we also review defendant-appellant’s claims regarding the admissibility of evidence for plain error. United States v. Bruno, 383 F.3d 65, 78 (2d Cir.2004). We review the District Court’s finding of the amount of intended loss for clear error and review its interpretation of the relevant Guidelines provisions de novo. United States v. Ortiz, 136 F.3d 882, 883 (2d Cir.1997).
Defendant-appellant’s arguments with respect to the District Court’s questioning of witnesses and the admission of certain evidence are without merit. We conclude that the District Court did not err in its determination of the loss attributable to the offense. We also conclude that the sentence imposed is not unreasonable.
The judgment of the District Court is AFFIRMED.